Title: General Orders, 9 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 9th 1777.



The General Court Martial whereof Col. Brodhead is president, is to sit to morrow morning, at eight o’clock; the members to attend precisely at that time, at the horseman’s tent, by the artillery park.
By General Orders of Septr 13th the distribution of tents was thus directed. One soldier’s tent for the field officers of each regt. One ditto for every four commissioned officers. One ditto for every eight Serjeants, Drummers and Fifers. One ditto for every eight privates.
The commanding officers of regiments are instantly to examine into their number of tents, and cause all beyond the foregoing allowance to be collected and delivered to their brigade quarter masters, in the first place to supply those corps in their brigades which are short of that allowance, and the residue to be delivered over to the Quarter Master General, to supply these militia, and such corps as are destitute. The Commander in Chief expects, the General officers and those commanding brigades will see this order carried into effectual and immediate execution.
Brigadier General Nash will be interred, at ten o’clock this forenoon, with military honours, at the place where the road the troops marched in, yesterday comes into the great road.
The execution of John Farndon is to be postponed till to morrow morning.
The General Officers are, without delay, to have the rolls of officers called, and such as are absent, and not sick, wounded or on command, are to be ordered peremptorily to join their corps; and those who are absent without leave, are to be immediately reported to the Commander in Chief—They are also to report the number of blankets, stockings, shoes, and other necessaries to complete one suit to each man.

True field returns of the troops are to be made under the immediate inspection of the General officers—For this purpose, the several corps are to be mustered, and the rolls called; and if the weather permit, these returns are to be made to morrow-noon, signed by the Major Generals, or officers commanding divisions.
The Brigadiers, or officers commanding brigades, are immediately to report, the number of men, of those returned missing after the action of the 4th instant, who have joined their brigades since the returns of the killed &c.—and these reports they will continue to make daily to the Commander in Chief.
